Title: Chapman Johnson to Thomas Jefferson, 25 September 1819
From: Johnson, Chapman
To: Jefferson, Thomas


					
						Dear Sir,
						
							Staunton
							25. Sept: 1819.
						
					
					In my last letter to you, I told you, that after our term of the chancery court was over, I would write to you in Bedford, and inform you what had been done, in your suit with the Rivanna company—On reflection afterwards, I thought it probable, that you were not desirous of receiving letters whilst at the Forest, and I concluded that I would return defer writing until your return to Monticello—I was only informed a few days since of your return thither.
					Your cause was argued at the last term,—a continuance having been refused,—but no decision was had, and no order was made in it—Nor have any intimations been made by the chancellor, which enable us to form any anticipations of his opinion—Judging however, from the lights, which the evidence the law and the argument have afforded to my own mind, I cannot help expecting a result, favorable to your claims, at least so far as to recognise your original right to the bed of the watercourse, and to restrain the company to a reasonable use of the water for the purposes of navigation—not incompatible, with your interest—I expect a decision at our next term, which commences on the 15. of November—
					I shall leave home tomorrow for my courts over the mountain, and if their business will possibly permit me, I will be at Monticello, to meet the visitors of the University, on the day before the 1st monday in October. I received your letter on this subject, written just before your departure for Bedford, and thank you for the information it gave me—as well as for your polite invitation to Monticello—
					
						with great respect Your very obt
							svt
						
							C Johnson
						
					
				